UNITED STATES DISTRICT CoURT § § § § D
FoR THE DISTRICT oF CoLUMBIA
JAN 1 5 2319

Clerk, U S District & Bankruptcy

 

 

) Courts for the Distfict of Co|umbia
Leeann J. Galea, )
)
Plaintiff, )
)

v. ) Civil Action No. 18-3097 (UNA)
)
Law Offlces of Cary Alan Cliff, P.A., et al., )
)
Defendants. )
)
MEMORANDUM OPINION

 

The plaintiff, a resident of New York, is the mother of a minor child whose custody has
been decided in the state courts of Florida. She alleges that the lawyer she hired to represent her
in the Florida matter unlawfully secured her written consent after she had “suffered a mental
breakdown,” Compl. at ll, voluntarily admitted herself to a private mental health facility in
Connecticut, id. at 12, and had been prescribed psychotropic medications, id. Nevertheless, she
states, the lawyer filed a petition on her behalf in a Florida court, id. at 13, and these proceedings
apparently culminated with the issuance of “a Pick-Up Order,” Notice, ECF No. 3 at 2, pursuant
to which the child’s biological father may return the child to Florida, Among other relief, the
plaintiff asks this Court “to issue an emergency injunction and forbid any actions and orders
acquired by the illegal written consent . . . from being enforced by both Florida State and New
York State courts and law enforcement entities.” Compl. at l9. Further, she asks this Court to
“remove[] her Florida case to be under [this Court’s] jurisdiction.” Supp. Pet., ECF No. 4 at 3;

see Notice at 4.

“[A]ny civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant . . . to the district court of the
United States for the district . . . embracing the place where such action is pending.” 28 U.S.C. §
l44l(a). Removal of the plaintiff’s Florida case is not proper for three reasons: this plaintiff is
not the defendant in the Florida case; the District of Columbia is not the federal district within
which the Florida case is pending; and the Florida case has concluded. Furthermore, even if the
plaintiff demonstrates that diversity jurisdiction exists under 28 U.S.C. § l332(a), it is doubtful
that this district is the proper venue for resolution of the plaintiffs claims because none of the
parties resides in the District of Columbia and none of the events giving rise to the plaintiffs
claims occurred here. Lastly, as a general rule applicable here, a federal district court lacks
jurisdiction to review the decisions of other courts. See United States v. Choi, 818 F. Supp. 2d
79, 85 (D.D.C. 2011) (noting that district courts “generally lack[] appellate jurisdiction over
other judicial bodies, and cannot exercise appellate mandamus over other courts”) (citing Lewz's

v. Green, 629 F. Supp. 546, 553 (D.D.C.l986)).

The Court will grant the plaintiffs application to proceed informal pauperis and dismiss

the complaint without prejudice An Order is issued separately.

DATE: January l_g_, 2019 M L W
/

United States District Judge

